Citation Nr: 0735102	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-41 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of an eye injury, including superior 
temporal field distortion.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February to August of 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan in March and August of 2005.

The veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2006.


FINDINGS OF FACT

1.  The veteran's service-connected left eye disorder is 
productive of normal visual acuity and field vision testing, 
except for except for a mild field defect of the left eye in 
the superior/temporal area.

2.  The veteran's service-connected left eye disorder, which 
is evaluated as 10 percent disabling and is his only service-
connected disorder, does not preclude him from securing and 
following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for residuals of an eye injury, including superior 
temporal field distortion, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.27, 4.84a, Diagnostic Code 
6080 (2007).

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim at issue following that letter.  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued VCAA letters 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
November 2003 and in April and May of 2005.  As these letters 
were issued prior to the respective appealed rating 
decisions, this case raises no procedural concerns in view of 
the Mayfield line of decisions.  

The Board is aware that the November 2003 letter addressing 
the veteran's service-connected left eye disorder was issued 
at a time when an initial service connection claim, rather 
than a claim for a higher initial evaluation, was pending.  
The question of whether a further VCAA letter for such a 
"downstream" issue is required, as here, was addressed by 
the VA General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  
In this precedent opinion, the General Counsel held that, in 
such circumstances, a Statement of the Case was required in 
cases involving a "downstream" issue, but 38 U.S.C.A. 
§ 5103(a) did not require separate notice of the information 
and evidence necessary to substantiate the newly raised 
issue.  Id.  
In the present case, the requirements set forth by the 
General Counsel have been met, as the evaluation issue was 
addressed in a December 2005 Statement of the Case.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in letters issued in 
March and May of 2006.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded comprehensive VA examinations in 
conjunction with this appeal.  The Board is aware that the 
second examination was conducted several years ago, as noted 
below; however, given the veteran's well-documented recent 
outpatient treatment and the absence of a contention that 
this disorder has substantially worsened specifically since 
the last examination, a re-examination is not necessary in 
this case.  See VAOPGCPREC 11-95 (April 7, 1995) (the length 
of time since the last examination, in and of itself, does 
not warrant a further examination).  

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Left eye

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The veteran's left eye disorder has been evaluated at the 10 
percent rate as of March 14, 1995, the date of claim, under 
38 C.F.R. § 4.84a, Diagnostic Code 6080 by analogy.  See 
38 C.F.R. §§ 4.20, 4.27.  Under Diagnostic Code 6080, 
unilateral field vision limited with the loss of the temporal 
half, loss of the nasal half, concentric contraction to 30 
degrees but not to 15 degrees, concentric contraction to 45 
degrees but not to 30 degrees, or concentric contraction to 
60 degrees but not to 45 degrees, warrants a 10 percent 
evaluation.  In unilateral cases, as here, a 20 percent 
evaluation is assigned only when there is concentric 
contraction to 15 degrees but not to 5 degrees.  Homonymous 
hemianopsia and concentric contraction to 5 degrees in 
unilateral cases warrant a 30 percent evaluation 

Under this code section, the correct diagnosis reflecting 
disease or injury should be cited.  Demonstrable pathology 
commensurate with the functional loss will be required.  The 
concentric contraction ratings require contraction within the 
stated degrees, temporally; the nasal contraction may be 
less.  The alternative ratings are to be employed when there 
is ratable defect of visual acuity, or a different impairment 
of the visual field in the other eye.  Concentric contraction 
resulting from demonstrable pathology to 5 degrees or less 
will be considered on a parity with reduction of central 
visual acuity to 5/200 (1.5/60) or less for all purposes 
including entitlement under 38 C.F.R. § 3.350(b)(2); not, 
however, for the purpose of 38 C.F.R. § 3.350(a).  
Entitlement on account of blindness requiring regular aid and 
attendance, 38 C.F.R. § 3.350(c), will continue to be 
determined on the facts in the individual case.  

During his July 1995 VA examination, the veteran reported 
being hit on the left eye by another person, and he also 
described a bruise to the left temple as a result of a 1987 
motor vehicle accident.  Vision testing revealed left eye 
vision of 20/16.  The examiner rendered a diagnosis of a 
history of a probably "[b]low-out" fracture of the left 
orbit, resolved with no sequelae.

The report of a July 2000 VA eye examination reflects that 
the veteran reported patching of the left eye due to 
sensitivity to sunlight; left ocular pain around the eyeball, 
mostly on the temporal side; feeling the eye muscle being 
tight on the left side; and blurry vision of the left eye in 
certain fields, mostly the upper temporal part of the visual 
field.  An ocular examination revealed visual acuity without 
correction to 20/20 bilaterally.  An examination of the 
pupils revealed no afferent pupillar defect.  The veteran had 
"full fields" on confrontation test on both sides.  The 
examination of ocular motility was within normal limits.  The 
veteran did report having subjective moderate tenderness with 
palpation of the the lower orbital rim, as well as the 
temporal side of the orbit on the left side.  There was no 
sign of edema or erythma around the left eye.  Upon a slit 
lamp examination, the examination of sclerae and conjunctivae 
revealed slight conjunctival injection on both sides, while 
the examination of the lenses revealed trace nuclear 
scleroses on both sides.  A dilated fundus examination 
revealed a cup-to-disc ration of 0.25; otherwise, the rest of 
the examination was within normal limits on both sides.  The 
diagnoses included trace nuclear sclerosis in both eyes, 
photophobia of the left eye of unknown etiology, and 
subjective ocular pain on the left side.

A private treatment record from September 2001 indicates left 
eye vision of 20/20, with assessments of hyperopia and a 
history of a blowout fracture in 1973, by history.

VA eye testing in December 2002 was entirely within normal 
limits, with an assessment of presbyopia rendered.

In June 2004, the veteran was seen by a VA optometrist with 
complaints of field vision distortion and accommodative 
spasms of the left eye.  An examination revealed unaided 
visual acuity of 20/20+ in each eye, with no prescription 
needed for distance vision.  The extraocular muscles all 
performed well.  Field vision testing, however, did confirm a 
mild field defect of the left eye in the superior/temporal 
area, consistent with the orbital fracture of 1973.

During his June 2006 Travel Board hearing, the veteran 
primarily stressed his contention that his service-connected 
disability was the main cause of a brain injury, as he 
indicated that the fracture of the eye orbit had pushed the 
muscle and tissue back into the brain.  

The Board has reviewed the veteran's aforementioned medical 
records and finds no basis for an initial evaluation in 
excess of 10 percent for the service-connected left eye 
disorder.  The veteran has been shown consistently to have 
normal visual acuity, with no defects of field vision except 
for a mild field defect of the left eye in the 
superior/temporal area.  There is no indication whatsoever of 
concentric contraction to 15 degrees but not to 5 degrees, 
concentric contraction to 5 degrees, or homonymous 
hemianopsia.  The Board must again stress that this is a 
unilateral disorder, and as such the Board is constrained by 
the criteria for such disorders under Diagnostic Code 6080.

Moreover, the veteran has submitted no evidence showing that 
his service-connected disorder has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluation, and there is also no indication 
that this disorder has necessitated frequent, or indeed any, 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Overall, the evidence does not support an initial evaluation 
in excess of 10 percent for residuals of an eye injury, 
including superior temporal field distortion, and this claim 
must be denied.  38 C.F.R. § 4.7.

III.  TDIU

Under VA laws and regulations, a total disability rating 
based upon individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

In this case, the veteran's only service-connected disorder 
is the left eye disorder described above, currently evaluated 
as 10 percent disabling.  This evaluation does not meet the 
initial criteria for schedular consideration for the grant of 
TDIU under 38 C.F.R. § 4.16(a), and the question thus becomes 
whether there exists an extra-schedular basis for the grant 
of entitlement to TDIU.  

In this regard, the Board has considered the veteran's 
educational and employment background.  In a November 1997 
application, the veteran reported that he completed two years 
of college and had last worked in a sales position in 
November 1990.
 
As indication above, however, the medical records addressing 
the veteran's left eye disorder contain no opinions 
whatsoever suggesting any kind of a significant effect on 
employability as a consequence of the disorder. As such, this 
evidence does not support the veteran's contention that his 
service-connected disabilities, in and of themselves, are of 
such severity as to preclude his participation in all forms 
of substantially gainful employment.  

The Board is aware of the veteran's difficulties in seeking 
employment, as articulated during his hearing.  That having 
been said, the veteran, as a layperson, is unable to provide 
competent testimony as to matters which require medical 
expertise, such as the nature, extent, and etiology of his 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Additionally, the fact that a veteran is 
unemployed or has difficulty obtaining employment is 
insufficient, in and of itself, to establish unemployability.  
The relevant question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Overall, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that his service-
connected left eye disorder renders him unable to secure or 
follow substantially gainful employment.  Accordingly, the 
preponderance of the evidence is against his claim of 
entitlement to TDIU.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
The Board would point out, however, that the veteran is free 
to reopen his claim at any time.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of an eye injury, including superior temporal 
field distortion, is denied.

Entitlement to TDIU is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


